Appleton, C. J.
This is an action of trespass for an assault and battery.
The defendant offered evidence to show that the defendant was a man of peaceable character, that he was a very peaceable man, *586&c. To the reception of this and similar evidence seasonable objections were made. The question in issue was whether the defendant committed an assault or not. However peaceable and orderly he may have been heretofore is of no consequence, provided he committed the assault in controversy.
The general character of the defendant was not put in issue. It is only when it is so in issue that evidence of general character becomes admissible. “Although in criminal cases good character may be proved by the defendant, as tending to substantiate the plea of not guilty, yet in civil cases such evidence has been held to be irrelevant.” 1 Wharton on Evidence, § 47. So in 1 Greenleaf on Evidence, § 54.. “In civil cases, such evidence is not admitted, unless the nature of the actions involves the general character of the party, or goes directly to affect it. . .Nor is it received in actions of assault and battery ; nor in assumpsit; nor in trespass on the case for malicious prosecution ; nor in an information for a penalty for violation of the civil, police or revenue laws ; nor in ejectment, brought to set aside a will for fraud committed by the defendant.”
These views are sustained by the decisions of this court in Potter v. Webb, 6 Maine, 14, and in Thayer v. Boyle, 30 Maine, 475, as well as by the repeated adjudications of the highest tribunals of many of the states.
An amendment may be allowed in any stage of the trial. It was a matter of judicial discretion to allow it or not. It reduced the plaintiff’s claim for damages, if it had any effect, and of that the defendant cannot complain.

Plaintiff's exceptions sustained. Defendants exceptions overruled.

Walton, Barrows, Yirgin, Peters and Libbey, JJT., concurred.